Judgment reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event, upon the ground that there is no substantial difference between the present record and that before us on the previous appeal, when we decided (231 App. Div. 763) that the evidence presented questions of fact for submission to the jury, and it necessarily results that the motion to dismiss the complaint should not have been granted. Lazansky, P. J., Young, Kapper and Davis, JJ., concur; Carswell, J., concurs although adhering to his views indicated on the prior appeal.